EXHIBIT 10.6

 

 

REGISTRATION RIGHTS AGREEMENT

OF

THE CARLYLE GROUP L.P.

Dated as of May 8, 2012

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

ARTICLE I

DEFINITIONS AND OTHER MATTERS

  

  

Section 1.1    Definitions      1    Section 1.2    Definitions Generally      4
   ARTICLE II    REGISTRATION RIGHTS    Section 2.1.    Exchange Registration   
  4    Section 2.2.    Demand Registration      5    Section 2.3.    Piggyback
Registration      6    Section 2.4.    Lock-Up Agreements      8    Section 2.5.
   Registration Procedures      8    Section 2.6.    Indemnification by the
Partnership      12    Section 2.7.    Indemnification by Registering Covered
Persons      12    Section 2.8.    Conduct of Indemnification Proceedings     
13    Section 2.9.    Contribution      14    Section 2.10.    Participation in
Public Offering      14    Section 2.11.    Other Indemnification      14   
Section 2.12.    Cooperation by the Partnership      15    Section 2.13.   
Parties in Interest      15    Section 2.14.    Acknowledgement Regarding the
Partnership      15    ARTICLE III    MISCELLANEOUS    Section 3.1.    Term of
the Agreement; Termination of Certain Provisions; Amendment      15    Section
3.2.    Governing Law      16    Section 3.3.    Dispute Resolution      16   
Section 3.4.    Notices      18    Section 3.5.    Severability      18   
Section 3.6.    Specific Performance      18    Section 3.7.    Assignment;
Successors      18    Section 3.8.    No Third-Party Rights      19    Section
3.9.    Section Headings      19    Section 3.10.    Execution in Counterparts
     19    Appendix A    Covered Person Questionnaire      29   

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is made and entered into
as of May 8, 2012, by and among The Carlyle Group L.P., a Delaware limited
partnership (together with any successors thereto, the “Partnership”), TCG
Carlyle Global Partners L.L.C., a Delaware limited liability company (together
with any successor thereto, “TCG Partners”), and the Covered Persons (defined
below) from time to time party hereto.

WHEREAS, the Covered Persons are holders of Carlyle Holdings Partnership Units
(defined below), which, subject to certain restrictions and requirements, will
be exchangeable at the option of the holder thereof for the Partnership’s common
units representing limited partner interests (the “Common Units”); and

WHEREAS, the Partnership desires to provide the Covered Persons with
registration rights with respect to Common Units underlying their Carlyle
Holdings Partnership Units and any other Common Units they may otherwise hold
from time to time.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
covenants and provisions herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND OTHER MATTERS

Section 1.1 Definitions. Capitalized terms used in this Agreement without other
definition shall, unless expressly stated otherwise, have the meanings specified
in this Section 1.1:

“Agreement” has the meaning ascribed to such term in the preamble.

“Beneficial owner” has the meaning set forth in Rule 13d-3 under the Exchange
Act.

“Board” means the Board of Directors of the General Partner.

“Carlyle Holdings Partnerships” has the meaning ascribed to such term in the
Exchange Agreement.

“Carlyle Holdings Partnership Unit” has the meaning ascribed to such term in the
Exchange Agreement.

“Carlyle Holdings Partnership Agreements” has the meaning ascribed to such term
in the Exchange Agreement.

“Common Units” has the meaning ascribed to such term in the preamble.

“Covered Carlyle Holdings Partnership Units” means, with respect to a Covered
Person, such Covered Person’s Carlyle Holdings Partnership Units.

 

1



--------------------------------------------------------------------------------

“Covered Person” means those persons, other than the Partnership, who shall from
time to time be parties to this Agreement in accordance with the terms hereof
(including Permitted Transferees).

“Demand Notice” has the meaning ascribed to such term in Section 2.2(a).

“Demand Registration” has the meaning ascribed to such term in Section 2.2(a).

“Dispute” has the meaning ascribed to such term in Section 3.3(a).

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Exchange Agreement” means the exchange agreement dated as of or about the date
hereof among the Partnership, Carlyle Holdings I GP Inc., Carlyle Holdings I GP
Sub L.L.C., Carlyle Holdings II GP L.L.C., Carlyle Holdings III GP L.P., Carlyle
Holdings III GP Sub L.L.C., the Carlyle Holdings Partnerships, Carlyle Holdings
II Sub L.L.C., and the Limited Partners of the Carlyle Holdings Partnerships, as
amended from time to time.

“Exchange Registration” has the meaning ascribed to such term in Section 2.1(a).

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“General Partner” means Carlyle Group Management L.L.C., a Delaware limited
liability company and the general partner of the Partnership, and any successor
general partner thereof.

“Governmental Authority” means any national, local or foreign (including U.S.
federal, state or local) or supranational (including European Union)
governmental, judicial, administrative or regulatory (including self-regulatory)
agency, commission, department, board, bureau, entity or authority of competent
jurisdiction.

“Indemnified Parties” has the meaning ascribed to such term in Section 2.6.

“IPO” has the meaning ascribed to such term in Section 2.4.

“Lock-Up Period” has the meaning ascribed to such term in Section 2.4.

“Other Registration Rights” means registration rights granted to holders of
Partnership securities other than pursuant to this Agreement.

“Partnership” has the meaning ascribed to such term in the preamble.

“Permitted Transferee” means any transferee of a Carlyle Holdings Partnership
Unit after the date hereof the transfer of which was permitted by the Carlyle
Holdings Partnership Agreements.

“Public Offering” means an underwritten public offering pursuant to an effective
registration statement under the Securities Act, other than pursuant to a
registration statement on Form S-4 or Form S-8 or any similar or successor form.

 

2



--------------------------------------------------------------------------------

“Registering Covered Person” has the meaning ascribed to such term in
Section 2.5(a).

“Registrable Securities” means Common Units that may be delivered in exchange
for Carlyle Holdings Partnership Units or otherwise held by Covered Persons from
time to time. For purposes of this Agreement, Registrable Securities shall cease
to be Registrable Securities when (i) a Registration Statement covering resales
of such Registrable Securities has been declared effective under the Securities
Act by the SEC and such Registrable Securities have been disposed of pursuant to
such effective Registration Statement, (ii) such Registrable Securities are
eligible to be sold by the Covered Person owning such Registrable Securities
(including Registrable Securities deliverable to a Covered Person under an
effective Exchange Registration) pursuant to Rule 144(b)(1) under the Securities
Act or, in the case of Registrable Securities that are not “restricted
securities” under Rule 144 under the Securities Act, pursuant to Section 4(1) of
the Securities Act (or, in each case, any successor provision then in effect) or
(iii) such Registrable Securities cease to be outstanding (or issuable upon
exchange).

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with any registration or marketing of securities, including all
(i) SEC and securities exchange registration and filing fees, and all other fees
and expenses payable in connection with the listing of securities on any
securities exchange or automated interdealer quotation system, (ii) fees and
expenses of compliance with any securities or “blue sky” laws (including
reasonable fees and disbursements of counsel in connection with “blue sky”
qualifications of the securities registered), (iii) expenses in connection with
the preparation, printing, mailing and delivery of any registration statements,
prospectuses and other documents in connection therewith and any amendments or
supplements thereto, (iv) security engraving and printing expenses, (v) internal
expenses of the General Partner, the Partnership and the Carlyle Holdings
Partnerships (including, without limitation, all salaries and expenses of the
officers and employees of the General Partner, the Partnership or the Carlyle
Holdings Partnerships performing legal or accounting duties), (vi) reasonable
fees and disbursements of counsel for the General Partner, the Partnership or
the Carlyle Holdings Partnerships and customary fees and expenses for
independent certified public accountants retained by the General Partner, the
Partnership or the Carlyle Holdings Partnerships (including the expenses
relating to any comfort letters or costs associated with the delivery by
independent certified public accountants of any comfort letters requested
pursuant to Section 2.5(i)), (vii) reasonable fees and expenses of any special
experts retained by the General Partner, the Partnership or the Carlyle Holdings
Partnerships in connection with such registration, (viii) in connection with a
registration pursuant to Sections 2.2 or 2.3, reasonable fees of not more than
one counsel for all of the Covered Persons participating in the offering
selected by TCG Partners, (ix) fees and expenses in connection with any review
by FINRA of the underwriting arrangements or other terms of the offering, and
all fees and expenses of any “qualified independent underwriter,” including the
fees and expenses of any counsel thereto, (x) fees and disbursements of
underwriters customarily paid by issuers or sellers of securities, but excluding
any underwriting fees, discounts and commissions attributable to the sale of
Registrable Securities, (xi) costs of printing and producing any agreements
among underwriters, underwriting agreements, any “blue sky” or legal investment
memoranda and any selling agreements and other documents in connection with the
offering, sale or delivery of the Registrable Securities, (xii) transfer agents’
and registrars’ fees and expenses and the fees and expenses of any other agent
or trustee appointed in connection with such offering, (xiii) expenses relating
to any analyst or investor presentations or any “road shows” undertaken in
connection

 

3



--------------------------------------------------------------------------------

with the registration, marketing or selling of the Registrable Securities and
(xiv) all out-of-pocket costs and expenses incurred by the General Partner, the
Partnership, the Carlyle Holdings Partnerships or their appropriate officers in
connection with their compliance with Section 2.5(m).

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Suspension Period” has the meaning ascribed to such term in Section 2.5(k).

“TCG Partners” has the meaning ascribed to such term in the preamble.

Section 1.2 Definitions Generally. Wherever required by the context of this
Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. When used herein:

(a) the word “or” is not exclusive;

(b) the words “including,” “includes,” “included” and “include” are deemed to be
followed by the words “without limitation”;

(c) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision;

(d) the word “person” means any individual, corporation, limited liability
company, trust, joint venture, association, company, partnership or other legal
entity or a government or any department or agency thereof or self-regulatory
organization; and

(e) all section, paragraph or clause references not attributed to a particular
document shall be references to such parts of this Agreement, and all exhibit,
annex and schedule references not attributed to a particular document shall be
references to such exhibits, annexes and schedules to this Agreement.

ARTICLE II

REGISTRATION RIGHTS

Section 2.1. Exchange Registration. (a) The Partnership shall use its
commercially reasonable efforts to file with the SEC, prior to the time that
Carlyle Holdings Partnership Units held by Covered Persons become available for
exchange for Common Units pursuant to the terms of the Carlyle Holdings
Partnership Agreements and the Exchange Agreement and cause to be declared
effective under the Securities Act by the SEC promptly thereafter, one or more
registration statements (the “Exchange Registration”) covering (i) the delivery
by the Partnership or its subsidiaries, from time to time, to the Covered
Persons of Common Units registered under

 

4



--------------------------------------------------------------------------------

the Securities Act in exchange for such Carlyle Holdings Partnership Units or
(ii) if the Partnership determines that the registration provided for in clause
(i) is not available for any reason, the registration of resale of such Common
Units by the Covered Persons.

(b) The Partnership shall be liable for and pay all Registration Expenses in
connection with any Exchange Registration, regardless of whether such
registration is effected.

(c) Upon notice to each Covered Person participating in any Exchange
Registration, the Partnership may postpone effecting a registration pursuant to
this Section 2.1 for a reasonable time specified in the notice but not exceeding
120 days in the aggregate (which period may not be extended or renewed), if
(i) the General Partner shall determine in good faith that effecting the
registration would materially and adversely affect an offering of securities of
the Partnership the preparation of which had then been commenced or (ii) the
Partnership is in possession of material non-public information the disclosure
of which during the period specified in such notice the General Partner believes
in good faith would not be in the best interests of the Partnership.

Section 2.2. Demand Registration (a) .If at any time the Partnership shall
receive a written request (a “Demand Notice”) from TCG Partners that the
Partnership effect the registration under the Securities Act of all or any
portion of the Registrable Securities specified in the Demand Notice (a “Demand
Registration”), specifying the information set forth under Section 2.5(j), then
the Partnership shall use its commercially reasonable efforts to effect, as
expeditiously as reasonably practicable, subject to paragraphs (c) and (d) of
this Section 2.2, the registration under the Securities Act of the Registrable
Securities for which TCG Partners has requested registration under this
Section 2.2, all to the extent necessary to permit the disposition (in
accordance with the intended methods thereof as aforesaid) of the Registrable
Securities so to be registered.

(b) At any time prior to the effective date of the registration statement
relating to such registration, TCG Partners may revoke such Demand Registration
request by providing a notice to the Partnership revoking such request. The
Partnership shall be liable for and pay all Registration Expenses in connection
with any Demand Registration.

(c) If the sole or managing underwriter of a Demand Registration advises the
Partnership and TCG Partners that in its opinion the number of Registrable
Securities and other securities requested to be included exceeds the largest
number of Registrable Securities and other securities which can be sold in such
offering without adversely affecting the distribution of the securities being
offered, the price that will be paid in such offering or the marketability
thereof (the “Maximum Offering Size”), the Partnership shall include in such
registration, in the priority listed below, up to the Maximum Offering Size:

(i) first, all Registrable Securities requested to be registered in the Demand
Registration by TCG Partners (allocated, if necessary for the offering not to
exceed the Maximum Offering Size, in such proportions as shall be determined by
TCG Partners);

(ii) second, any securities proposed to be registered by the Partnership for its
own account and any securities entitled to Other Registration Rights requested
to be

 

5



--------------------------------------------------------------------------------

registered by the holders thereof, ratably among the Partnership and the holders
of such Other Registration Rights, based (A) as between the Partnership and the
holders of such Other Registration Rights, on the respective amounts of
securities requested to be registered, and (B) as among the holders of such
Other Registration Rights, on the respective amounts of securities subject to
such Other Registration Rights held by each such holder.

(d) Upon notice to TCG Partners, the Partnership may postpone effecting a
registration pursuant to this Section 2.2 for a reasonable time specified in the
notice but not exceeding 120 days in the aggregate (which period may not be
extended or renewed), if (i) the General Partner shall determine in good faith
that effecting the registration would materially and adversely affect an
offering of securities of the Partnership the preparation of which had then been
commenced or (ii) the Partnership is in possession of material non-public
information the disclosure of which during the period specified in such notice
the General Partner believes in good faith would not be in the best interests of
the Partnership.

Section 2.3. Piggyback Registration. (a) Subject to any contractual obligations
to the contrary, if the Partnership proposes at any time to register any of the
equity securities issued by it under the Securities Act (other than an Exchange
Registration or a registration on Form S-8 or Form S-4, or any successor forms,
relating to Common Units issuable in connection with any employee benefit or
similar plan of the Partnership or in connection with a direct or indirect
acquisition by the Partnership of another person or as a recapitalization or
reclassification of securities of the Partnership), whether or not for sale for
its own account, the Partnership shall each such time give prompt notice at
least 15 business days prior to the anticipated filing date of the registration
statement relating to such registration to TCG Partners, which notice shall
offer TCG Partners the opportunity to elect to include in such registration
statement the number of Registrable Securities of the same class or series as
those proposed to be registered held by Covered Persons as TCG Partners may
request (a “Piggyback Registration”), subject to the provisions of
Section 2.3(b). If TCG Partners elects to effect a Piggyback Registration, the
Partnership shall give notice of the registration statement relating to such
registration to those Covered Persons who TCG Partners determines to afford
participation in the Piggyback Registration. Upon the request of TCG Partners,
the Partnership shall use its commercially reasonable efforts to effect the
registration under the Securities Act of all Registrable Securities that the
Partnership has been so requested to register by TCG Partners, to the extent
necessary to permit the disposition of the Registrable Securities to be so
registered, provided that (i) if such registration involves an underwritten
Public Offering, all such Covered Persons to be included in the Partnership’s
registration must sell their Registrable Securities to the underwriters selected
by the Partnership on the same terms and conditions as apply to the Partnership
or any other selling person, as applicable, and (ii) if, at any time after
giving notice of its intention to register any securities pursuant to this
Section 2.3(a) and prior to the effective date of the registration statement
filed in connection with such registration, the Partnership shall determine for
any reason not to register or to delay registration of such securities, the
Partnership shall give notice of such determination to each holder of such
Registrable Securities and, thereupon shall be relieved of its obligation to
register any Registrable Securities in connection with such registration, or
shall be permitted to delay registration of such securities, as the case may be.
No registration effected under this Section 2.3 shall relieve the Partnership of
its obligations to effect an Exchange Registration or Demand Registration to the
extent required by Section 2.1 or Section 2.2, respectively. The Partnership
shall pay all Registration Expenses in connection with each Piggyback
Registration.

 

6



--------------------------------------------------------------------------------

(b) Subject to Section 2.2(c) and any other contractual obligations to the
contrary, if a Piggyback Registration involves an underwritten Public Offering
and the managing or sole underwriter advises the Partnership that, in its view,
the number of Registrable Securities that the Partnership and such Covered
Persons intend to include in such registration exceeds the Maximum Offering
Size, the Partnership shall include in such registration, in the following
priority, up to the Maximum Offering Size:

(i) first, (A) any securities proposed to be registered by the Partnership for
its own account (in the case of Piggyback Registrations in respect of such
transactions) or (B) any securities proposed to be registered pursuant to any
demand registration rights of the holders of Other Registration Rights (in the
case of Piggyback Registrations in respect of such transactions);

(ii) second, any securities to be registered by the Partnership for its own
account (in the case of Piggyback Registrations in respect of transactions
described in 2.3(b)(i)(B)), and any Registrable Securities and Partnership
securities entitled to Other Registration Rights that are pari passu with
Registrable Securities, in each case, requested to be registered by the holders
thereof, ratably among the Partnership (if applicable), the holders of
Registrable Securities and securities subject to such Other Registration Rights
based (A) as between the Partnership and such holders requesting registration
(if applicable), on the respective amounts of securities requested to be
registered, and (B) as among the holders requesting registration, on the
respective amounts of Registrable Securities and securities subject to such
Other Registration Rights, as the case may be, held by each such holder; and

(iii) third, any securities proposed to be registered for the account of any
other persons with such priorities among them as the Partnership shall
determine.

(c) Notwithstanding any provision in this Section 2.3 or elsewhere in this
Agreement, no provision relating to the registration of Registrable Securities
shall be construed as permitting any Covered Person to effect a transfer of
securities that is otherwise prohibited by the terms of any agreement between
such Covered Person and the Partnership or any of its subsidiaries. Unless the
Partnership shall otherwise consent, the Partnership shall not be obligated to
provide notice or afford Piggyback Registration to TCG Partners or any Covered
Person pursuant to this Section 2.3 unless some or all of such person’s
Registrable Securities are permitted to be transferred under the terms of
applicable agreements between such person and the Partnership or any of its
subsidiaries.

(d) Upon delivering a request under this Section 2.3, a Covered Person will, if
requested by the Partnership, execute and deliver a custody agreement and power
of attorney in form and substance reasonably satisfactory to the Partnership
with respect to such Covered Person’s Securities to be registered pursuant to
this Section 2.3 (a “Custody Agreement and Power of Attorney”). The Custody
Agreement and Power of Attorney will provide, among other things, that the
Covered Person will deliver to and deposit in custody with the custodian and

 

7



--------------------------------------------------------------------------------

attorney-in-fact named therein a certificate or certificates representing such
Securities (duly endorsed in blank by the registered owner or owners thereof or
accompanied by duly executed stock powers in blank) and irrevocably appoint said
custodian and attorney-in-fact with full power and authority to act under the
Custody Agreement and Power of Attorney on such Covered Person’s behalf with
respect to the matters specified therein. Such Covered Person also agrees to
execute such other agreements as the Company may reasonably request to further
evidence the provisions of this Section 2.3.

(e) Notwithstanding anything to the contrary herein, after the time the
Partnership has caused to become effective an Exchange Registration, covering
all securities to be registered pursuant to Section 2.1 hereof, and at any time
that such Exchange Registration remains effective and available for use, any
Covered Person who is not an “affiliate” of the Company for purposes of Rule 144
shall not have the right to participate in such Piggyback Registration pursuant
to this Section 2.3, except to the extent the securities to be registered and
offered pursuant to such Piggyback Registration will be an underwritten offering

Section 2.4. Lock-Up Agreements. The Partnership and each Covered Person agree
that in connection with the Partnership’s initial public offering of the Common
Units (the “IPO”) and any Public Offering of Registrable Securities, the
Partnership will not and each Covered Person, without the written consent of TCG
Partners, will not (x) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, lend or otherwise transfer or dispose of, directly
or indirectly, any of the securities being registered or any securities
convertible or exchangeable or exercisable for such securities or (y) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of the securities being registered
or any securities convertible or exchangeable or exercisable for such securities
(except, in each case, as part of the IPO or such Public Offering of Registrable
Securities, as the case may be), during the period (the “Lock-Up Period”)
beginning 14 days prior to the effective date of the applicable registration
statement until the earlier of (i) such time as TCG Partners and the lead
managing underwriter shall agree and (ii) 180 days following the pricing of the
IPO or such Public Offering of Registrable Securities, as the case may be. If
(i) the Partnership issues an earnings release or discloses other material
information or a material event relating to the Partnership occurs during the
last 17 days of the Lock-Up Period or (ii) prior to the expiration of the
Lock-Up Period, the Partnership announces that it will release earnings results
during the 16-day period beginning upon the expiration of such period, then to
the extent necessary for a managing or co-managing underwriter of a registered
offering required hereunder to comply with FINRA Rule 2711(f)(4), the Lock-Up
Period will be extended until 18 days after the earnings release or disclosure
of other material information or the occurrence of the material event, as the
case may be.

Section 2.5. Registration Procedures. In connection with any request by TCG
Partners that Registrable Securities be registered pursuant to Sections 2.2 or
2.3, subject to the provisions of such Sections, the paragraphs below shall be
applicable, and in connection with any Exchange Registration pursuant to
Section 2.1, paragraphs (a), (c), (d), (e) and (l) below shall be applicable:

(a) The Partnership shall as expeditiously as reasonably practicable prepare and
file with the SEC a registration statement on any form for which the Partnership
then qualifies or that counsel for the Partnership shall deem appropriate and
which form shall be available for the registration of the Registrable Securities
to be registered thereunder in accordance with the intended method of
distribution thereof, and use its commercially reasonable efforts to cause such
filed registration statement to become and remain effective for a period of not
less than 40 days, or in the case of an Exchange Registration until all of the
Registrable Securities of the Covered Persons included in any such registration
statement (each, a “Registering Covered Person”) shall have actually been
exchanged thereunder.

 

8



--------------------------------------------------------------------------------

(b) Prior to filing a registration statement or prospectus or any amendment or
supplement thereto, the Partnership shall, if requested, furnish to each
Registering Covered Person and each underwriter, if any, of the Registrable
Securities covered by such registration statement copies of such registration
statement as proposed to be filed, and thereafter the Partnership shall furnish
to such Registering Covered Person and underwriter, if any, such number of
copies of such registration statement, each amendment and supplement thereto (in
each case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such registration statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 or Rule 430A under the Securities Act and such other
documents as such Registering Covered Person or underwriter may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Registering Covered Person. The Registering Covered Person shall
have the right to request that the Partnership modify any information contained
in such registration statement, amendment and supplement thereto pertaining to
such Registering Covered Person and the Partnership shall use its commercially
reasonable efforts to comply with such request, provided, however, that the
Partnership shall not have any obligation to so modify any information if the
Partnership reasonably expects that so doing would cause the prospectus to
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading.

(c) After the filing of the registration statement, the Partnership shall
(i) cause the related prospectus to be supplemented by any required prospectus
supplement, and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act, (ii) comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement during the applicable period in accordance with the
intended methods of disposition by the Registering Covered Person thereof set
forth in such registration statement or supplement to such prospectus and
(iii) promptly notify each Registering Covered Person holding Registrable
Securities covered by such registration statement of any stop order issued or
threatened by the SEC suspending the effectiveness of such registration
statement or any state securities commission and take all commercially
reasonable efforts to prevent the entry of such stop order or to obtain the
withdrawal of such order if entered.

 

9



--------------------------------------------------------------------------------

(d) To the extent any “free writing prospectus” (as defined in Rule 405 under
the Securities Act) is used, the Partnership shall file with the SEC any free
writing prospectus that is required to be filed by the Partnership with the SEC
in accordance with the Securities Act and retain any free writing prospectus not
required to be filed.

(e) The Partnership shall use its commercially reasonable efforts to
(i) register or qualify the Registrable Securities covered by such registration
statement under such other securities or “blue sky” laws of such jurisdictions
in the United States as any Registering Covered Person holding such Registrable
Securities or each underwriter, if any, reasonably (in light of such member’s
intended plan of distribution) requests and (ii) cause such Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Partnership and do any and all other acts and things that may be reasonably
necessary or advisable to enable such Registering Covered Person to consummate
the disposition of the Registrable Securities owned by such person, provided
that the Partnership shall not be required to (A) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 2.5(e), (B) subject itself to taxation in any such
jurisdiction or (C) consent to general service of process in any such
jurisdiction.

(f) The Partnership shall immediately notify each Registering Covered Person
holding such Registrable Securities covered by such registration statement or
each underwriter, if any, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the occurrence of an event
requiring the preparation of a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus will not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading and promptly prepare and make available to
each such Registering Covered Person or underwriter, if any, and file with the
SEC any such supplement or amendment.

(g) TCG Partners shall select an underwriter or underwriters in connection with
any Public Offering. In connection with any Public Offering, the Partnership
shall enter into customary agreements (including an underwriting agreement in
customary form) and take such all other actions as are reasonably required in
order to expedite or facilitate the disposition of such Registrable Securities
in any such Public Offering, including if necessary the engagement of a
“qualified independent underwriter” in connection with the qualification of the
underwriting arrangements with FINRA.

(h) Subject to the execution of confidentiality agreements satisfactory in form
and substance to the Partnership in the exercise of its good faith judgment,
pursuant to the reasonable request of TCG Partners or underwriter (if any), the
Partnership will give to each Registering Covered Person, each underwriter (if
any) and their respective counsel and accountants (i) reasonable and customary
access to its books and records and (ii) such opportunities to discuss the
business of the Partnership with its directors, officers, employees, counsel and
the independent public accountants who have certified its financial statements,
as shall be appropriate, in the reasonable judgment of counsel to such
Registering Covered Person or underwriter, to enable them to exercise their due
diligence responsibility.

 

10



--------------------------------------------------------------------------------

(i) The Partnership shall use its commercially reasonable efforts to furnish to
each Registering Covered Person and to each such underwriter, if any, a signed
counterpart, addressed to such person or underwriter, of (i) an opinion or
opinions of counsel to the Partnership and (ii) a comfort letter or comfort
letters from the Partnership’s independent public accountants, each in customary
form and covering such matters of the kind customarily covered by opinions or
comfort letters, as the case may be, as TCG Partners or such underwriter
reasonably requests.

(j) Each Registering Covered Person registering securities under Sections 2.2 or
2.3 shall promptly furnish in writing to the Partnership the information set
forth in Appendix A and such other information regarding itself, the
distribution of the Registrable Securities as the Partnership may from time to
time reasonably request and such other information as may be legally required or
advisable in connection with such registration.

(k) Each Registering Covered Person and each underwriter, if any, agrees that,
upon receipt of any notice from the Partnership of the happening of any event of
the kind described in Section 2.5(f), such Registering Covered Person or
underwriter shall forthwith discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until such Registering Covered Person’s or underwriter’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 2.5(f),
provided, however, that, upon written notice to each Registering Covered Person
and each underwriter, if any, and for a reasonable time specified in the notice
but not exceeding 60 days thereafter or 90 days in any 365 day period (the
“Suspension Period”), the Partnership may suspend the use or effectiveness of
any registration statement if the General Partner determines, in its sole
discretion, that the Partnership is in possession of material non-public
information the disclosure of which during the period specified in such notice
the General Partner believes in good faith would not be in the best interests of
the Partnership; and, if so directed by the Partnership, such Registering
Covered Person or underwriter shall deliver to the Partnership all copies, other
than any permanent file copies then in such Registering Covered Person’s
possession, of the most recent prospectus covering such Registrable Securities
at the time of receipt of such notice. If the Partnership shall give such
notice, the Partnership shall extend the period during which such registration
statement shall be maintained effective (including the period referred to in
Section 2.5(a)) by the number of days during the period from and including the
date of the giving of notice pursuant to Section 2.5(f) to the date when the
Partnership shall make available to such Registering Covered Person a prospectus
supplemented or amended to conform with the requirements of Section 2.5(f).

(l) The Partnership shall use its commercially reasonable efforts to list all
Registrable Securities covered by such registration statement on any securities
exchange or quotation system on which any of the Registrable Securities are then
listed or traded.

 

11



--------------------------------------------------------------------------------

(m) The Partnership shall have appropriate officers of the General Partner, the
Partnership or the Carlyle Holdings Partnerships (i) prepare and make
presentations at any “road shows” and before analysts and rating agencies, as
the case may be, (ii) take other actions to obtain ratings for any Registrable
Securities and (iii) otherwise use their commercially reasonable efforts to
cooperate as reasonably requested by the underwriters in the offering, marketing
or selling of the Registrable Securities.

(n) The Partnership shall cooperate with the Registering Covered Persons to
facilitate the timely delivery of Registrable Securities to be sold, which shall
not bear any restrictive legends, and to enable such Registrable Securities to
be issued in such denominations and registered in such names as such Registering
Covered Persons may reasonably request at least two business days prior to the
closing of any sale of Registrable Securities.

Section 2.6. Indemnification by the Partnership. In the event of any
registration of any Registrable Securities of the Partnership under the
Securities Act pursuant to this Article II, the Partnership will, and it hereby
does, indemnify and hold harmless, to the extent permitted by law, a Registering
Covered Person, each affiliate of such Registering Covered Person and their
respective directors and officers or general and limited partners or members and
managing members (including any director, officer, affiliate, employee, agent
and controlling person of any of the foregoing) and each other person, if any,
who controls such Registering Covered Person within the meaning of the
Securities Act (collectively, the “Indemnified Parties”), from and against any
and all losses, claims, damages and liabilities (including, without limitation,
legal fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, (1) any untrue statement or
alleged untrue statement of a material fact contained in any registration
statement or amendment or supplement thereto under which such Registrable
Securities were registered or any omission or alleged omission to state therein
a material fact required to be stated therein or necessary in order to make the
statements therein not misleading, or (2) any untrue statement or alleged untrue
statement of a material fact contained in any prospectus, any free writing
prospectus or any “issuer information” filed or required to be filed pursuant to
Rule 433(d) under the Securities Act in respect of the Registrable Securities,
or amendment or supplement thereto, or any omission or alleged omission to state
therein a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, that the Partnership shall not be liable to any Registering Covered
Person or other Indemnified Party in any such case to the extent that any such
loss, claim, damage, liability (or action or proceeding in respect thereof) or
expense arises out of or is based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
prospectus, any free writing prospectus or any “issuer information” filed or
required to be filed pursuant to Rule 433(d) under the Securities Act in respect
of the Registrable Securities, or amendment or supplement thereto, in reliance
upon and in conformity with written information regarding a Registering Covered
Person furnished to the Partnership by such Registering Covered Person or other
Indemnified Party with respect to such seller or any underwriter specifically
for use in the preparation thereof.

Section 2.7. Indemnification by Registering Covered Persons. Each Registering
Covered Person hereby indemnifies and holds harmless, and the Partnership may
require, as a

 

12



--------------------------------------------------------------------------------

condition to including any Registrable Securities in any registration statement
filed in accordance with this Article II, that the Partnership shall have
received an undertaking reasonably satisfactory to it from any underwriter to
indemnify and hold harmless, the Partnership and all other prospective sellers
of Registrable Securities, the directors of the General Partner, each officer of
the General Partner or the Partnership who signed the Registration Statement and
each person, if any, who controls the Partnership and all other prospective
sellers of Registrable Securities within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
indemnity set forth in Section 2.6 above, but only with respect to any losses,
claims, damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Partnership
with respect to such seller or any underwriter specifically for use in the
preparation of such registration statement, prospectus, any free writing
prospectus or any “issuer information” filed or required to be filed pursuant to
Rule 433(d) under the Securities Act in respect of the Registrable Securities,
or amendment or supplement thereto. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of the
Partnership, any of the Registering Covered Persons or any underwriter, or any
of their respective affiliates, directors, officers or controlling persons and
shall survive the transfer of such securities by such person. In no event shall
any such indemnification liability of any Registering Covered Person be greater
in amount than the dollar amount of the proceeds received by such Registering
Covered Person upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

Section 2.8. Conduct of Indemnification Proceedings. Promptly after receipt by
an Indemnified Party hereunder of written notice of the commencement of any
action or proceeding with respect to which a claim for indemnification may be
made pursuant to this Article II, such Indemnified Party will, if a claim in
respect thereof is to be made against an indemnifying party, give written notice
to the latter of the commencement of such action; provided, that the failure of
the Indemnified Party to give notice as provided herein shall not relieve the
indemnifying party of its obligations under this Article II, except to the
extent that the indemnifying party is materially prejudiced by such failure to
give notice.

In case any such action is brought against an Indemnified Party, unless in such
Indemnified Party’s reasonable judgment a conflict of interest between such
Indemnified Party and indemnifying parties may exist in respect of such claim,
the indemnifying party will be entitled to participate in and to assume the
defense thereof, jointly with any other indemnifying party similarly notified to
the extent that it may wish, with counsel reasonably satisfactory to such
Indemnified Party, and after notice from the indemnifying party to such
Indemnified Party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such Indemnified Party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. It is understood
and agreed that the indemnifying person shall not, in connection with any
proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Parties, and that all such fees and expenses shall
be reimbursed as they are incurred. Any such separate firm (x) for any Covered
Person, its affiliates, directors and officers and any control persons of such
Indemnified Party shall be designated in writing by TCG Partners, (y) in all
other cases shall be designated in writing by the General Partner. The
indemnifying person shall not be liable for any settlement of

 

13



--------------------------------------------------------------------------------

any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
person agrees to indemnify each Indemnified Party from and against any loss or
liability by reason of such settlement or judgment. No indemnifying person
shall, without the written consent of the Indemnified Party, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Party is or could have been a party and indemnification could have
been sought hereunder by such Indemnified Party, unless such settlement
(A) includes an unconditional release of such Indemnified Party, in form and
substance reasonably satisfactory to such Indemnified Party, from all liability
on claims that are the subject matter of such proceeding and (B) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Party.

Section 2.9. Contribution. If the indemnification provided for in this Article
II from the indemnifying party is unavailable to an Indemnified Party hereunder
in respect of any losses, claims, damages, liabilities or expenses referred to
herein, then the indemnifying party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and Indemnified Parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and Indemnified Parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
Indemnified Parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party under this Section 2.9 as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include
any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.9 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

Section 2.10. Participation in Public Offering. No Covered Person may
participate in any Public Offering hereunder unless such Covered Person
(a) agrees to sell such Covered Person’s securities on the basis provided in any
underwriting arrangements approved by the Covered Persons entitled hereunder to
approve such arrangements and (b) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements and the
provisions of this Agreement in respect of registration rights.

Section 2.11. Other Indemnification. Indemnification similar to that specified
herein (with appropriate modifications) shall be given by the Partnership and
the Registering Covered

 

14



--------------------------------------------------------------------------------

Person participating therein with respect to any required registration or other
qualification of securities under any federal or state law or regulation or
Governmental Authority other than the Securities Act.

Section 2.12. Cooperation by the Partnership. If the Covered Person shall
transfer any Registrable Securities pursuant to Rule 144, the Partnership shall
use its commercially reasonable efforts to cooperate with the Covered Person and
shall provide to the Covered Person such information as may be required to be
provided under Rule 144.

Section 2.13. Parties in Interest. Each Covered Person shall be entitled to
receive the benefits of this Agreement and shall be bound by the terms and
provisions of this Agreement by reason of such Covered Person’s election to
participate in a registration under this Article II. To the extent Carlyle
Holdings Partnership Units are effectively transferred in accordance with the
terms of the Carlyle Holdings Partnership Agreements, the transferee of such
Carlyle Holdings Partnership Units shall be entitled to receive the benefits of
this Agreement and shall be bound by the terms and provisions of this Agreement
upon becoming bound hereby pursuant to Section 3.1(c).

Section 2.14. Acknowledgement Regarding the Partnership. Other than those
determinations reserved expressly to TCG Partners, all determinations necessary
or advisable under this Article II shall be made by the General Partner, the
determinations of which shall be final and binding.

ARTICLE III

MISCELLANEOUS

Section 3.1. Term of the Agreement; Termination of Certain Provisions;
Amendment. (a) The term of this Agreement shall continue until the first to
occur of (i) such time as no Covered Person holds any Covered Carlyle Holdings
Partnership Units or Registrable Securities and (ii) such time as the Agreement
is terminated by the Partnership and TCG Partners. This Agreement may be amended
only with the consent of the Partnership and TCG Partners.

(b) Unless this Agreement is theretofore terminated pursuant to Section 3.1(a)
hereof, a Covered Person shall be bound by the provisions of this Agreement with
respect to any Covered Carlyle Holdings Partnership Units or Registrable
Securities until such time as such Covered Person ceases to hold any Covered
Carlyle Holdings Partnership Units or Registrable Securities. Thereafter, such
Covered Person shall no longer be bound by the provisions of this Agreement
other than Sections 2.7, 2.8, 2.9 and 2.11 and this Article III.

(c) Any Permitted Transferee of a Covered Person shall be entitled to become
party to this agreement as a Covered Person; provided, that, such Permitted
Transferee shall first sign an agreement in the form approved by the Partnership
acknowledging that such Permitted Transferee is bound by the terms and
provisions of the Agreement. To the extent that the Carlyle Holdings
Partnerships issue Carlyle Holdings Partnership Units in the future, any holder
of such Carlyle Holdings Partnership Units may be entitled, with the prior
written consent of the General Partner and TCG Partners, to become party to this
agreement as a Covered Person; provided, that, such holder shall first sign an
agreement in the form approved by the Partnership acknowledging that such holder
is bound by the terms and provisions of the Agreement.

 

15



--------------------------------------------------------------------------------

Section 3.2. Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF DELAWARE.

Section 3.3. Dispute Resolution.

(a) Each party hereto (i) irrevocably agrees that any and all disputes which
cannot be settled amicably, including any ancillary claims of any party, arising
out of, relating to or in connection with the validity, negotiation, execution,
interpretation, performance or non-performance of this Agreement (including the
validity, scope and enforceability of this arbitration provision) (a “Dispute”)
shall be finally settled by arbitration conducted by three arbitrators (or, in
the event the amount of quantified claims and/or estimated monetary value of
other claims contained in the applicable request for arbitration is less than
$3.0 million, by a sole arbitrator) in Wilmington, Delaware in accordance with
the Rules of Arbitration of the International Chamber of Commerce (including the
rules relating to costs and fees) existing on the date of this Agreement except
to the extent those rules are inconsistent with the terms of this Section 3.3,
and that such arbitration shall be the exclusive manner pursuant to which any
Dispute shall be resolved; (ii) agrees that this Agreement involves commerce and
is governed by the Federal Arbitration Act, 9 U.S.C. Section 1, et seq., and any
applicable treaties governing the recognition and enforcement of international
arbitration agreements and awards; (iii) agrees to take all steps necessary or
advisable, including the execution of documents to be filed with the
International Court of Arbitration or the International Centre for ADR in order
to properly submit any Dispute for arbitration pursuant to this Section 3.3;
(iv) irrevocably waives, to the fullest extent permitted by law, any objection
it may have or hereafter have to the submission of any Dispute for arbitration
pursuant to this Section 3.3 and any right to lay claim to jurisdiction in any
venue; (v) agrees that (A) the arbitrator(s) shall be U.S. lawyers, U.S. law
professors and/or retired U.S. judges and all arbitrators, including the
president of the arbitral tribunal, may be U.S. nationals and (B) the
arbitrator(s) shall conduct the proceedings in the English language; (vi) agrees
that except as required by law or as may be reasonably required in connection
with ancillary judicial proceedings to compel arbitration, to obtain temporary
or preliminary judicial relief in aid of arbitration, or to confirm or challenge
an arbitration award, the arbitration proceedings, including any hearings, shall
be confidential, and the parties shall not disclose any awards, any materials in
the proceedings created for the purpose of the arbitration, or any documents
produced by another party in the proceedings not otherwise in the public domain;
and (vii) agrees that performance under this Agreement shall continue if
reasonably possible during any arbitration proceedings.

(b) Notwithstanding the provisions of paragraph (a), each party hereto may bring
an action or special proceeding for the purpose of compelling a party to
arbitrate, seeking temporary or preliminary relief in aid of an arbitration
hereunder, or enforcing an arbitration award and, for the purposes of this
paragraph (b), each party hereto (i) irrevocably agrees that any such action or
special proceeding shall be exclusively brought in the Court of Chancery of the
State of Delaware or, if such court does not have subject matter jurisdiction
thereof, any other court

 

16



--------------------------------------------------------------------------------

located in the State of Delaware with subject matter jurisdiction;
(ii) irrevocably submits to the exclusive jurisdiction of such courts in
connection with any such action or special proceeding; (iii) irrevocably agrees
not to, and waives any right to, assert in any such action or special proceeding
that (A) it is not personally subject to the jurisdiction of such courts or any
other court to which proceedings in such courts may be appealed, (B) such action
or special proceeding is brought in an inconvenient forum, or (C) the venue of
such action or special proceeding is improper; (iv) expressly waives any
requirement for the posting of a bond by a party bringing such action or special
proceeding; (v) consents to process being served in any such action or special
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such party at the address in effect for notices hereunder, and agrees that
such service shall constitute good and sufficient service of process and notice
thereof; provided that nothing in clause (v) hereof shall affect or limit any
right to serve process in any other manner permitted by law; (vi) irrevocably
waives any and all right to trial by jury in any such claim, suit, action or
proceeding; and (vii) agrees that proof shall not be required that monetary
damages for breach of the provisions of this Agreement would be difficult to
calculate and that remedies at law would be inadequate.

(c) If the arbitrator(s) shall determine that any Dispute is not subject to
arbitration, or the arbitrator(s) or any court or tribunal of competent
jurisdiction shall refuse to enforce Section 3.3(a) or shall determine that any
Dispute is not subject to arbitration as contemplated thereby, then, and only
then, shall the alternative provisions of this Section 3.3(c) be applicable.
Each party hereto, to the fullest extent permitted by law, (i) irrevocably
agrees that any Dispute shall be exclusively brought in the Court of Chancery of
the State of Delaware or, if such court does not have subject matter
jurisdiction thereof, any other court located in the State of Delaware with
subject matter jurisdiction; (ii) irrevocably submits to the exclusive
jurisdiction of such courts in connection with any such claim, suit, action or
proceeding; (iii) irrevocably agrees not to, and waives any right to, assert in
any such claim, suit, action or proceeding that (A) it is not personally subject
to the jurisdiction of such courts or any other court to which proceedings in
such courts may be appealed, (B) such claim, suit, action or proceeding is
brought in an inconvenient forum, or (C) the venue of such claim, suit, action
or proceeding is improper; (iv) expressly waives any requirement for the posting
of a bond by a party bringing such claim, suit, action or proceeding;
(v) consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such party at the address in effect for notices hereunder, and agrees that
such service shall constitute good and sufficient service of process and notice
thereof; provided that nothing in clause (v) hereof shall affect or limit any
right to serve process in any other manner permitted by law; and
(vi) irrevocably waives any and all right to trial by jury in any such claim,
suit, action or proceeding; and (vii) agrees that proof shall not be required
that monetary damages for breach of the provisions of this Agreement would be
difficult to calculate and that remedies at law would be inadequate. The parties
acknowledge that the fora designated by this paragraph (c) have a reasonable
relation to this Agreement, and to the parties’ relationship with one another.

 

17



--------------------------------------------------------------------------------

Section 3.4. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax, by electronic mail (delivery receipt requested) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this
Section 3.5):

If to a Covered Person,

c/o The Carlyle Group L.P.

1001 Pennsylvania Avenue, NW

Washington, DC 20004-2505

Attention: General Counsel

Fax: (202) 729-5266

Electronic Mail: list_registrationrightsnotice@carlyle.com

The Carlyle Group L.P. shall use commercially reasonable efforts to forward any
such communication to the applicable Covered Person’s address, email address or
facsimile number as shown in the Partnership’s books and records.

If to the Partnership, at

The Carlyle Group L.P.

1001 Pennsylvania Avenue, NW

Washington, DC 20004-2505

Attention: General Counsel

Fax: (202) 729-5266

Electronic Mail: list_registrationrightsnotice@carlyle.com

The Partnership shall be responsible for notifying each Covered Person of the
receipt of a notice, request, claim, demand or other communication under this
Agreement relevant to such Covered Person at the address of such Covered Person
then in the records of the Carlyle Holdings Partnerships (and each Covered
Person shall notify the Partnership of any change in such address for notices,
requests, claims, demands or other communications).

Section 3.5. Severability. If any provision of this Agreement is finally held to
be invalid, illegal or unenforceable, (a) the remaining terms and provisions
hereof shall be unimpaired and (b) the invalid or unenforceable term or
provision shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

Section 3.6. Specific Performance. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may be then available.

Section 3.7. Assignment; Successors. This Agreement shall be binding upon and
inure to the benefit of the respective legatees, legal representatives,
successors and assigns of the Covered Persons; provided, however, that a Covered
Person may not assign this Agreement or

 

18



--------------------------------------------------------------------------------

any of his rights or obligations hereunder, and any purported assignment in
breach hereof by a Covered Person shall be void; and provided further that no
assignment of this Agreement by the Partnership or to a successor of the
Partnership (by operation of law or otherwise) shall be valid unless such
assignment is made to a person which succeeds to the business of such person
substantially as an entirety.

Section 3.8. No Third-Party Rights. Other than as expressly provided herein,
nothing in this Agreement will be construed to give any person other than the
parties to this Agreement any legal or equitable right, remedy, or claim under
or with respect to this Agreement or any provision of this Agreement. This
Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the parties to this Agreement and their successors and
assigns.

Section 3.9. Section Headings. The headings of sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation.

Section 3.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute but one and the same instrument.

[Remainder of Page Intentionally Left Blank]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed or caused to be duly
executed this Agreement as of the dates indicated.

 

COVERED PERSONS

/s/ William E. Conway, Jr.

William E. Conway, Jr.

/s/ Daniel A. D’Aniello

Daniel A. D’Aniello

/s/ David M. Rubenstein

David M. Rubenstein

[Signature Page for Registration Rights Agreement – Carlyle Partners]

 

20



--------------------------------------------------------------------------------

All Covered Persons listed on Schedule I attached hereto. By:  

/s/ Lauren B. Dillard

  Name: Lauren B. Dillard   Title: Attorney-in-fact

 

[Signature Page for Registration Rights Agreement – Carlyle Partners]

 

21



--------------------------------------------------------------------------------

THE CARLYLE GROUP L.P. By: Carlyle Group Management L.L.C., its general partner
By:  

/s/ Daniel A. D’Aniello

  Name: Daniel A. D’Aniello   Title: Founding Member TCG CARLYLE GLOBAL PARTNERS
L.L.C. By:  

/s/ Daniel A. D’Aniello

  Name: Daniel A. D’Aniello   Title: Founding Member

 

[Signature Page for Registration Rights Agreement – Carlyle Partners]

 

22



--------------------------------------------------------------------------------

Appendix A

THE CARLYLE GROUP L.P.

Covered Person Questionnaire

The undersigned Covered Person understands that the Partnership has filed or
intends to file with the SEC a registration statement for the registration of
the Common Units (as such may be amended, the “Registration Statement”), in
accordance with Sections 2.2 or 2.3 of the Registration Rights Agreement, dated
as of May 8, 2012 (the “Registration Rights Agreement”), among the Partnership
and the Covered Persons referred to therein. A copy of the Agreement is
available from the Partnership upon request at the address set forth below. All
capitalized terms used and not otherwise defined herein shall have the meanings
ascribed thereto in the Registration Rights Agreement.

NOTICE

The undersigned Covered Person hereby gives notice to the Partnership of its
intention to register Registrable Securities beneficially owned by it and listed
below in Item 3 (unless otherwise specified under Item 3) pursuant to the
Registration Statement. The undersigned, by signing and returning this
Questionnaire, understands that it will be bound by the terms and conditions of
this Questionnaire and the Registration Rights Agreement.

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Partnership and all other prospective sellers of
Registrable Securities, the directors of the General Partner, each officer of
the General Partner who signed the Registration Statement and each person, if
any, who controls the Partnership and all other prospective sellers of
Registrable Securities within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any and all losses, claims,
damages and liabilities arising in connection with statements made or omissions
concerning the undersigned in the Registration Statement, prospectus, any free
writing prospectus or any “issuer information” in reliance upon the information
provided in this Questionnaire.

The undersigned Covered Person hereby provides the following information to the
Partnership and represents and warrants that such information is accurate and
complete:

QUESTIONNAIRE

 

1. Name.

 

(a)    Full Legal Name of Covered Person:      

 

 

(b)    Full Legal Name of Covered Person (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:   

 

 

 

29



--------------------------------------------------------------------------------

(c)    Full Legal name of DTC Participant (e.g., a bank, brokerage or trustee
account) through which Registrable Securities listed in Item 3 below are held
(if applicable and if not the same as (b) above):   

 

 

(d)    Full Legal Name of natural control person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the Registrable Securities listed in Item 3 below):   

 

 

 

2. Address for Notices to Covered Person:

 

 

 

 

Telephone:  

 

Fax:  

 

Email:  

 

Contact Person:  

 

 

3.

Beneficial Ownership of Registrable Securities1:

Number of Registrable Securities beneficially owned:

 

 

 

 

 

 

 

 

4. Broker-Dealer Status:

 

  (a) Are you a broker-dealer?

Yes  ¨             No  ¨

 

  Note: If yes, the SEC’s staff has indicated that you should be identified as
an underwriter in the Registration Statement.

 

  (b) Are you an affiliate of a broker-dealer (other than TCG Securities,
L.L.C.)?

Yes  ¨            No  ¨

 

 

1 

Please refer to Schedule I of this Covered Person Questionnaire for the
definition of “beneficial ownership” for this purpose.

 

30



--------------------------------------------------------------------------------

If yes, please identify the broker-dealer with whom the Covered Person is
affiliated and the nature of the affiliation:

 

 

 

 

 

 

 

 

  (c) If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes  ¨             No  ¨

 

  Note: If no, the SEC’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

  (d) If you are (1) a broker-dealer or (2) an affiliate of a broker-dealer and
answered “no” to Question 4(c), do you consent to being named as an underwriter
in the Registration Statement?

Yes  ¨             No  ¨

 

5. Beneficial Ownership of Other Securities of the Partnership Owned by the
Covered Person.

Except as set forth below in this Item 5, the undersigned Covered Person is not
the beneficial or registered owner of any securities of the Partnership other
than the Registrable Securities listed above in Item 3.

Type and Amount of Other Securities beneficially owned by the Covered Person:
            

 

 

 

 

 

 

 

 

6. Relationships with the Partnership:

Except as set forth below, neither the undersigned Covered Person nor any of its
affiliates, officers, directors or principal equity holders (owners of 5% or
more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the General Partner or
the Partnership (or its predecessors or affiliates) during the past three years.

State any exceptions here:

 

 

 

 

 

 

31



--------------------------------------------------------------------------------

7. Intended Method of Disposition of Registrable Securities (Only Applicable to
a Demand Registration Effected Pursuant to Section 2.2 of the Registration
Rights Agreement):

Intended Method or Methods of Disposition of Registrable Securities beneficially
owned:

 

 

 

 

 

 

 

 

32



--------------------------------------------------------------------------------

The undersigned agrees to promptly notify the Partnership of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and at any time while the Registration Statement remains in effect.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the
Partnership in connection with the preparation or amendment of the Registration
Statement and the related prospectus.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:  

 

      Beneficial Owner:  

 

        By:  

 

             Name:  

 

                 Title:  

 

PLEASE SEND A COPY OF THE COMPLETED AND EXECUTED QUESTIONNAIRE BY FAX OR
ELECTRONIC MAIL, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

 

The Carlyle Group L.P.

1001 Pennsylvania Avenue, NW

Washington, DC 20004-2505

Attention: General Counsel

Fax: (202) 729-5266

Electronic Mail:

list_registrationrightsnotice@carlyle.com

 

33